Case: 12-10152       Document: 00512146457         Page: 1     Date Filed: 02/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 19, 2013
                                     No. 12-10152
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PATRICK LEVELLE GAINUS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:00-CR-139-1


Before KING, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Patrick Levelle Gainus in his appeal
from the revocation of supervised release has moved for leave to withdraw and
has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967).
Gainus has not filed a response.
       During the pendency of this appeal, Gainus completed his sentence of
imprisonment, and he has no further term of imprisonment or supervised release
to serve. The appeal is, therefore, moot. See Spencer v. Kemna, 523 U.S. 1, 7

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10152   Document: 00512146457     Page: 2   Date Filed: 02/19/2013

                                No. 12-10152

(1998); Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987). Accordingly,
the appeal is DISMISSED as moot, and counsel’s motion to withdraw is
DENIED as unncessary.




                                      2